HLD-007 (Revised)                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2292
                                       ___________

                          In re: MICHAEL A. INGALLS, JR.,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                          (Related to Civ. No. 1-15-cv-05495)
                      ____________________________________

                   Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 August 23, 2018
         Before: SMITH, Chief Judge, CHAGARES and BIBAS, Circuit Judges

                           (Opinion filed: September 13, 2018)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM

       In June 2018, pro se petitioner Michael Ingalls filed a mandamus petition

requesting that we direct the United States District Court for the District of New Jersey to

rule on his motion to vacate the Court’s denial of his 28 U.S.C. § 2255 motion. However,

after Ingalls filed his mandamus petition, the District Court entered an opinion and order

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
denying his motion. In light of the District Court’s action, this mandamus petition no

longer presents a live controversy. Therefore, we will dismiss it as moot. See Blanciak

v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur

during the course of adjudication that eliminate a plaintiff's personal stake in the outcome

of a suit or prevent a court from being able to grant the requested relief, the case must be

dismissed as moot.”).




                                              2